UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-7688


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

STANLEY O’NEAL GILL,

                  Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.    James C. Fox, Senior
District Judge. (5:04-cr-00020-F-1; 5:07-cv-00044-F)


Submitted:    April 16, 2009                 Decided:   April 22, 2009


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Stanley O’Neal Gill, Appellant Pro Se.   Winnie Jordan Reaves,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Stanley       O’Neal         Gill       seeks      to      appeal        the    district

court’s    orders      denying          relief          on    his      28      U.S.C.A.      § 2255

(West Supp.     2008)    motion         and    denying          his    motion        to   alter     or

amend   under    Fed.     R.      Civ.        P.       59(e).         The      orders      are     not

appealable      unless        a    circuit             justice        or       judge      issues     a

certificate of appealability.                  28 U.S.C. § 2253(c)(1) (2006).                        A

certificate      of     appealability                  will     not         issue      absent       “a

substantial showing of the denial of a constitutional right.”

28   U.S.C.     § 2253(c)(2)        (2006).               A   prisoner          satisfies        this

standard   by    demonstrating           that          reasonable          jurists     would     find

that any assessment of the constitutional claims by the district

court is debatable or wrong and that any dispositive procedural

ruling by the district court is likewise debatable.                                       Miller-El

v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel,

529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84

(4th Cir. 2001).         We have independently reviewed the record and

conclude      that     Gill       has    not           made     the        requisite       showing.

Accordingly,      we    deny       Gill’s          motion        for       a    certificate         of

appealability and dismiss the appeal.                               We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                                          DISMISSED

                                                   2